Citation Nr: 1035887	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  05-02 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the low back.

2.  Entitlement to service connection for a left shoulder 
disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1980 to November 
1991, and from October 2001 to October 2002, with additional 
periods of duty with the National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
a left shoulder disorder and a rating in excess of 10 percent for 
degenerative joint disease of the low back.  Timely appeals were 
noted from that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In September 2004, the RO requested the Veteran's treatment 
records from the Georgia Army National Guard.  In October 2004, 
that organization responded that it could not engage in such a 
search without a date of discharge.  The Veteran subsequently 
retired from the National Guard on October 1, 2006.  He informed 
the RO of his retirement in January 2008 and again requested that 
his National Guard records be obtained; however, the record 
reflects no further attempt to gather the requested records.  
Upon remand, the request for the Veteran's records from the 
Georgia Army National Guard should be renewed.  

Despite the RO's January 2008 formal finding on the 
unavailability of the Veteran's service treatment records from 
his second period of service, some records from that period of 
active duty have been associated with the claims folder.  
However, there are no records from either Fort McPherson or Fort 
Benning, where the Veteran claims to have been treated for back 
and shoulder complaints, nor is the Veteran's discharge 
examination of record.  Although the RO has requested the 
Veteran's records directly from Fort McPherson and the Department 
of the Army with no success, no request has been made to the 
National Personnel Records Center (NPRC) for any service records 
it may have in its possession.  Such a request should be 
accomplished upon remand.  

A January 2008 VA examination of the Veteran's shoulder diagnosed 
degenerative joint disease of the left shoulder, but did not 
offer an opinion as to its etiology.  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

A March 2010 VA examination of his lumbar spine did not comment 
on the presence of muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  Such 
information is necessary to determine whether the Veteran is 
entitled to a rating in excess of 10 percent for his degenerative 
changes of the lumbar spine.  During that examination, the 
Veteran also reported symptoms suggestive of lumbar 
radiculopathy; strength in the lower extremities was mildly 
reduced, but the examiner did not specify what if any deficit in 
the sciatic or peroneal nerve was due to the service-connected 
degenerative joint disease of the low back.  

Accordingly, the case is REMANDED for the following action:

1.   Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
agency to request that all service treatment 
records from the Veteran's period of active 
service dating from October 2001 to October 
2002 be provided for inclusion with the 
claims folder.  Specific requests should be 
made for the report of examination upon 
service discharge, as well as any records of 
the Veteran's treatment for spine or left 
shoulder complaints at Fort Benning or Fort 
McPherson.

2.  Contact the Georgia Army National Guard 
and request that all records of the Veteran's 
service be provided for inclusion with the 
claims folder.  The Veteran's date of 
discharge, October 1, 2006, must be provided.  
A request should also be made for a report 
detailing the beginning and ending dates of 
all of the Veteran's periods of active duty 
for training (ACDUTRA) and inactive duty for 
training (INACDUTRA). If such records are 
unavailable, a negative response should be 
obtained.  

3.  After the aforementioned development has 
been completed, schedule the Veteran for VA 
orthopedic and neurological examinations to 
determine the current severity of the 
degenerative joint disease of the low back 
and the etiology of his degenerative joint 
disease of the left shoulder.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner in 
connection with the examination.  All 
clinical and special test findings should be 
clearly reported, and pertinent orthopedic 
and neurological findings should be reported.  

The examination of the spine should include 
range of motion studies.  With regard to 
range of motion testing, the examiner should 
report at what point (in degrees) that pain 
is elicited as well as whether there is any 
other functional loss due to weakened 
movement, excess fatigability or 
incoordination.  The examiner should 
specifically state if ankylosis and muscle 
spasm or guarding are present.  If muscle 
spasm and/or guarding are found, the examiner 
should then report on whether the spasm 
and/or guarding are severe enough to result 
in an abnormal gait or abnormal spinal 
contour.  The examiner should report any 
specific information as to the frequency and 
duration of incapacitating episodes in the 
past 12 months caused by the service-
connected degenerative joint disease of the 
low back, and a description of all neurologic 
manifestations due to the service-connected 
degenerative joint disease of the low back, 
to include, but not limited to, radiating 
pain into an extremity, and bowel or bladder 
impairment.  For any neurological 
manifestations found, the neurologist should 
note the nerve(s) involved and whether the 
resulting disability can be termed "mild," 
"moderate," or "severe."

For any left shoulder disability found, the 
examiner should indicate whether there is a 
50 percent probability or greater that it was 
caused or aggravated by a period of active 
duty or ACDUTRA.  The examiner should provide 
a detailed rationale for any opinion offered, 
and reconcile his or her opinion with the 
Veteran's lay statements as to left shoulder 
injuries in service.  

4.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review. 

No action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
